Name: Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2015-01-27

 27.1.2015 EN Official Journal of the European Union L 20/42 COUNCIL DECISION (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union (TFEU), and in particular Articles 300(3) and 305 thereof, Having regard to Council Decision 2014/930/EU of 16 December 2014 determining the composition of the Committee of the Regions (1), Having regard to the proposals made by each Member State, Whereas: (1) Article 300(3) of the TFEU requires that members or alternate members of the Committee of the Regions, besides being representatives of regional or local bodies, either hold a regional or local authority electoral mandate or are politically accountable to an elected assembly. (2) Article 305 of the TFEU provides for the members of the Committee of the Regions and an equal number of alternate members to be appointed by the Council for five years in accordance with the proposals made by each Member State. (3) As the term of office of the members and alternate members of the Committee of the Regions is due to expire on 25 January 2015, new members and alternate members should be appointed. (4) That appointment will be followed at a later date by the appointment of the other members and alternate members whose nominations have not been communicated to the Council before 22 January 2015, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the period from 26 January 2015 to 25 January 2020:  as members, the persons listed by Member State in Annex I;  as alternate members, the persons listed by Member State in Annex II. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 January 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 365, 19.12.2014, p. 143. ANNEX I Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  I  ANEXO I  PÃ Ã LOHA I  BILAG I  ANHANG I  I LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  PRILOG I  ALLEGATO I  I PIELIKUMS I PRIEDAS  I. MELLÃ KLET  ANNESS I  BIJLAGE I  ZAÃ Ã CZNIK I ANEXO I  ANEXA I  PRÃ LOHA I  PRILOGA I  LIITE I  BILAGA I Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Miembros/Ã lenovÃ ©/Medlemmer/Mitglieder/Liikmed Ã Ã ­Ã »Ã ·/Members/Membres/Ã lanovi/Membri/LocekÃ ¼i Nariai/Tagok/Membri/Leden/CzÃ onkowie Membros/Membri/Ã lenovia/Ã lani/JÃ ¤senet/LedamÃ ¶ter BELGIÃ /BELGIQUE/BELGIEN Mr Jan DURNEZ Vlaams Volksvertegenwoordiger Mr Alain HUTCHINSON Conseiller communal et Ã ©chevin Ã Saint-Gilles Mr Hicham IMANE DÃ ©putÃ © wallon Mr Jean FranÃ §ois ISTASSE Conseiller communal Mr Karl-Heinz LAMBERTZ Mitglied des Parlamentes der Deutschsprachigen Gemeinschaft Mr Michel LEBRUN Conseiller communal Ã Viroinval Mr Bartolomeus (Bart) SOMERS Vlaams Volksvertegenwoordiger Mr Luc VAN DEN BRANDE Voorzitter Raad van Bestuur Vlaams  Europees Verbindingsagentschap (VLEVA) Mr Karl VANLOUWE Vlaams Volksvertegenwoordiger Mr Karim VAN OVERMEIRE Vlaams Volksvertegenwoordiger Mr Jean-Luc VANRAES Gemeenteraadslid in Ukkel en Voorzitter van het OCMW Ms Olga ZRIHEN DÃ ©putÃ ©e wallonne Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Mr Hasan AZIS Mayor of Kardjali Municipality Ms Tanya HRISTOVA Mayor of Gabrovo Municipality Mr Vladimir KISSIOV Councillor, Municipality of Sofia Mr Krassimir KOSTOV Mayor of Shumen Municipality Mr Madzhid MANDADZHA Mayor of Stambolovo Municipality Mr Krasimir MIREV Mayor of Targovishte Municipality Mr Vladimir MOSKOV Mayor of Gotse Delchev Municipality Ms Detelina NIKOLOVA Mayor of Dobrich Municipality Mr Beytula SALI Mayor of Samuil Municipality Mr Zhivko TODOROV Mayor of Stara Zagora Municipality Mr Lyudmil VESSELINOV Mayor of Popovo Municipality Mr Zlatko ZHIVKOV Mayor of Montana Municipality Ã ESKÃ  REPUBLIKA Mr OndÃ ej BENEÃ Ã K councillor of StrÃ ¡nÃ ­ municipality Ms Ã tÃ pÃ ¡nka FRAÃ KOVÃ  councillor of the City of Pardubice Mr Dan JIRÃ NEK councillor of the City of Kladno Mr Stanislav JURÃ NEK councillor of JihomoravskÃ ½ Region Ms Adriana KRNÃ Ã OVÃ  councillor of the City of Prague Mr Roman LÃ NEK councillor of PardubickÃ ½ Region Mr Josef NOVOTNÃ  councillor of KarlovarskÃ ½ Region Mr Petr OSVALD councillor of the City of PlzeÃ  Mr Martin PÃ ®TA councillor of LibereckÃ ½ Region Ms Jana VAÃ HOVÃ  councillor of Ã steckÃ ½ Region Mr OldÃ ich VLASÃ K councillor of the City of Hradec KrÃ ¡lovÃ © Mr JiÃ Ã ­ ZIMOLA councillor of the South Bohemian Region DANMARK Mr Per BÃDKER ANDERSEN Councillor Mr Erik FLYVHOLM Mayor Mr Jens Christian GJESING Second Deputy Mayor Mr Jens Bo IVE Mayor Mr Thomas KASTRUP-LARSEN Mayor Mr Jess LAURSEN Regional Councillor Mr Henrik RingbÃ ¦k MADSEN Regional Councillor Mr Karsten Uno PETERSEN Regional Councillor Mr Mark PERERA CHRISTENSEN Second Deputy Mayor DEUTSCHLAND Frau Barbara DUDEN Mitglied der Hamburgischen BÃ ¼rgerschaft Frau Hella DUNGER-LÃ PER StaatssekretÃ ¤rin, BevollmÃ ¤chtigte des Landes Berlin beim Bund und Europabeauftragte Herr Hans-JÃ ¶rg DUPPRÃ  Landrat des Landkreises SÃ ¼dwestpfalz Herr Peter FRIEDRICH Minister fÃ ¼r Bundesrat, Europa und internationale Angelegenheiten; Baden-WÃ ¼rttemberg Frau Ulrike HILLER Mitglied des Senats, BevollmÃ ¤chtigte der Freien Hansestadt Bremen beim Bund und fÃ ¼r Europa Frau Birgit HONÃ  StaatssekretÃ ¤rin fÃ ¼r Europa und Regionale Landesentwicklung, NiedersÃ ¤chsische Staatskanzlei Frau Jacqueline KRAEGE StaatssekretÃ ¤rin, BevollmÃ ¤chtigte des Landes Rheinland-Pfalz beim Bund und fÃ ¼r Europa, fÃ ¼r Medien und Digitales Frau Uta-Maria KUDER Mitglied der Landesregierung von Mecklenburg-Vorpommern, Justizministerin Frau Helma KUHN-THEIS Mitglied des Gemeinderates Weiskirchen Herr Heinz LEHMANN Mitglied des SÃ ¤chsischen Landtags Dr Helmuth MARKOV Mitglied der Landesregierung Brandenburg, Minister der Justiz und fÃ ¼r Europa und Verbraucherschutz Dr Beate MERK Staatsministerin fÃ ¼r Europaangelegenheiten und regionale Beziehungen des Freistaates Bayern Frau Dagmar MÃ HLENFELD OberbÃ ¼rgermeisterin der Stadt MÃ ¼lheim an der Ruhr Herr Detlef MÃ LLER Mitglied des Landtages Mecklenburg-Vorpommern Dr Martina MÃ NCH Mitglied des Landtages Brandenburg Frau Regina POERSCH Mitglied des Landtages von Schleswig-Holstein Herr Wolfgang SCHMIDT Staatsrat der Senatskanzlei, BevollmÃ ¤chtigter des Senats der Freien und Hansestadt Hamburg beim Bund, bei der EuropÃ ¤ischen Union und fÃ ¼r auswÃ ¤rtige Angelegenheiten Dr Michael SCHNEIDER StaatssekretÃ ¤r, BevollmÃ ¤chtigter das Landes Sachsen-Anhalt beim Bund Herr Tilman TÃ GEL Mitglied des Landtages von Sachsen-Anhalt Herr Markus TÃ NS Mitglied des Landtags Nordrhein-Westfalen Herr Hans-Josef VOGEL BÃ ¼rgermeister der Stadt Arnsberg Herr Mark WEINMEISTER StaatssekretÃ ¤r fÃ ¼r Europaangelegenheiten, Land Hessen Dr Babette WINTER StaatssekretÃ ¤rin fÃ ¼r Europa und Kultur in der ThÃ ¼ringer Staatskanzlei EESTI Ms Urve ERIKSON Member of Tudulinna Rural Municipality Council Mr Mihkel JUHKAMI Mayor of Rakvere City Mr Kurmet MÃ Ã RSEPP Member of Antsla Rural Municipality Council Mr Uno SILBERG Member of Kose Rural Municipality Council Mr Urmas SUKLES Mayor of Haapsalu City Mr Toomas VITSUT Member of Tallinn City Council Ã Ã Ã Ã Ã £ Mr Konstantinos AGORASTOS Head of the Region of Thessaly Mr Stavros ARNAOUTAKIS Head of the Region of Crete Mr Nikolaos CHIOTAKIS Municipal Councillor of Kifissia Mr Alexandros KAHRIMANIS Head of the Region of Epirus Mr Stavros KALAFATIS Municipal Councillor of Thessaloniki Mr Dimitrios KALOGEROPOULOS Politically accountable to the Municipal Council of Maroussi Mr Georgios KAMINIS Mayor of Athens Mr Apostolos KATSIFARAS Head of the Region of Western Greece Mr Ioannis KOURAKIS Municipal Councillor of Heraklion Mr Ioannis SGOUROS Regional Councillor, Region of Attica Mr Spyridon SPYRIDON Municipal Councillor of Poros Mr Apostolos TZITZIKOSTAS Head of the Region of Central Macedonia ESPAÃ A Da Rita BARBERÃ  NOLLA Alcaldesa de Valencia Da Yolanda BARCINA ANGULO Presidenta de Navarra D. JosÃ © RamÃ ³n BAUZÃ  DÃ AZ Presidente del Gobierno de las Islas Baleares D. Abel CABALLERO Ã LVAREZ Alcalde de Vigo Da Ma Dolores de COSPEDAL GARCÃ A Presidenta de la Junta de Comunidades de Castilla-La Mancha Da Susana DÃ AZ PACHECO Presidenta de AndalucÃ ­a D. Alberto FABRA PART Presidente de la Comunidad Valenciana D. Javier FERNÃ NDEZ FERNÃ NDEZ Presidente del Principado de Asturias D. Alberto GARRE LÃ PEZ Presidente de Murcia D. Ignacio GONZÃ LEZ GONZÃ LEZ Presidente de Madrid D. Francesc HOMS I MOLIST Consejero de Presidencia Da Nuria MARÃ N MARTÃ NEZ Alcaldesa de Hospitalet de Llobregat Da Cristina MAZAS PÃ REZ-OLEAGA Consejera de EconomÃ ­a, Hacienda y Empleo de Cantabria D. JosÃ © Antonio MONAGO TERRAZA Presidente de la Junta de Extremadura D. Alberto NÃ Ã EZ FEIJÃ O Presidente de la Xunta de Galicia D. Paulino RIVERO BAUTE Presidente del Gobierno de Canarias Da Luisa Fernanda RUDÃ  Ã BEDA Presidenta de AragÃ ³n D. Pedro SANZ ALONSO Presidente de La Rioja D. IÃ ±igo de la SERNA HERNÃ IZ Alcalde de Santander D. IÃ ±igo URKULLU RENTERÃ A Presidente del Gobierno Vasco Sr. D. Juan VICENTE HERRERA Presidente de la Junta de Castilla y LeÃ ³n FRANCE M. Jean-FranÃ §ois BARNIER Maire du Chambon-Feugerolles M. Laurent BEAUVAIS PrÃ ©sident du Conseil rÃ ©gional de Basse-Normandie M. Jacques BLANC Maire de La Canourgue Mme DaniÃ ¨le BOEGLIN Vice-PrÃ ©sidente du Conseil gÃ ©nÃ ©ral de l'Aube Mme Claudette BRUNET-LECHENAULT Vice-prÃ ©sidente du Conseil gÃ ©nÃ ©ral de SaÃ ´ne-et-Loire M. FranÃ §ois DECOSTER Conseiller rÃ ©gional du Nord-Pas-de-Calais M. Michel DELEBARRE Conseiller municipal de Dunkerque M. Jean-Louis DESTANS PrÃ ©sident du Conseil gÃ ©nÃ ©ral de l'Eure Mme Rose-Marie FALQUE Maire d'Azerailles M. Claude GEWERC PrÃ ©sident du Conseil rÃ ©gional de Picardie M. Pierre HUGON Vice-prÃ ©sident du Conseil gÃ ©nÃ ©ral de la LozÃ ¨re Mme Annabelle JAEGER ConseillÃ ¨re rÃ ©gionale de Provence-Alpes-CÃ ´te d'Azur Mme Anne-Marie KEISER Vice-prÃ ©sidente du Conseil gÃ ©nÃ ©ral de la Gironde M. Pierre MAILLE PrÃ ©sident du Conseil gÃ ©nÃ ©ral du FinistÃ ¨re M. Pascal MANGIN Conseiller rÃ ©gional d'Alsace M. Charles MARZIANI Vice-prÃ ©sident du Conseil rÃ ©gional de Midi-PyrÃ ©nÃ ©es M. Pierrick MASSIOT PrÃ ©sident du Conseil rÃ ©gional de Bretagne Mme FranÃ §oise MESNARD Maire de Saint-Jean d'AngÃ ©ly M. Jean-Vincent PLACE Conseiller rÃ ©gional d'Ã le-de-France M. Didier ROBERT PrÃ ©sident du Conseil rÃ ©gional de La RÃ ©union M. StÃ ©phan ROSSIGNOL Conseiller rÃ ©gional du Languedoc-Roussillon M. Christophe ROUILLON Maire de Coulaines M. RenÃ © SOUCHON PrÃ ©sident du Conseil rÃ ©gional d'Auvergne M. Bernard SOULAGE Vice-prÃ ©sident du Conseil rÃ ©gional de RhÃ ´ne-Alpes HRVATSKA Ms SnjeÃ ¾ana BUÃ ½INEC Mayor of the Municipality of Jakovlje Mr Nikola DOBROSLAVIÃ  Prefect of Dubrovnik-Neretva County Mr Valter FLEGO Prefect of Istra County Mr Bruno HRANIÃ  Mayor of the Municipality of Vidovec Mr Danijel MARUÃ IÃ  Prefect of Brod-Posavina County Mr Vojko OBERSNEL Mayor of the City of Rijeka Ms Jelena PAVIÃ IÃ  VUKIÃ EVIÃ  Councillor in the City of Zagreb Assembly Mr Predrag Ã TROMAR Prefect of VaraÃ ¾din County Mr Ã ½eljko TURK Mayor of the City of ZapreÃ ¡iÃ  IRELAND Ms Maria BYRNE Limerick City and County Council Ms Kate FEENEY Dun Laoghaire Rathdown County Council Ms Mary FREEHILL Dublin City Council Mr Jerry LUNDY Sligo County Council Mr Kieran MCCARTHY Cork City Council Mr Hughie MCGRATH Tipperary County Council Mr Neale RICHMOND Dun Laoghaire Rathdown County Council Mr Enda STENSON Leitrim County Council Ms Rose CONWAY-WALSH Mayo County Council ITALIA Sig. Giovanni ARDIZZONE Consigliere regionale e Presidente della Assemblea regionale della Regione Siciliana Sig. Matteo BESOZZI Presidente Provincia di Novara Sig. Matteo Luigi BIANCHI Sindaco del Comune di Morazzone (VA) Sig. Vincenzo BIANCO Sindaco di Catania Sig. Raffaele CATTANEO Consigliere regionale e Presidente del Consiglio regionale della Regione Lombardia Sig. Rosario CROCETTA Presidente della Regione Siciliana Sig. Luciano D'ALFONSO Presidente della Regione Abruzzo Sig. Mauro D'ATTIS Consigliere comunale di Brindisi Sig. Salvatore DE MEO Sindaco di Fondi (LT) Sig. Paolo DI LAURA FRATTURA Presidente della Regione Molise Sig.ra Micaela FANELLI Sindaco del Comune di Riccia (CB) Sig. Piero FASSINO Sindaco del Comune di Torino Sig. Domenico GAMBACORTA Presidente Provincia di Avellino Sig. Franco IACOP Consigliere regionale e Presidente del Consiglio regionale della Regione Friuli Venezia Giulia Sig. Arno KOMPATSCHER Presidente e Consigliere della Provincia Autonoma di Bolzano Sig.ra Catiuscia MARINI Presidente della Regione Umbria Sig. Ignazio MARINO Sindaco di Roma Capitale Sig. Alessandro PASTACCI Presidente Provincia di Mantova Sig. Francesco PIGLIARU Presidente della Regione Sardegna Sig. Augusto ROLLANDIN Presidente della Regione autonoma della Valle D'Aosta Sig. Enrico ROSSI Presidente della Regione Toscana Sig.ra Simonetta SALIERA Consigliere regionale e Presidente dell'Assemblea regionale della Regione Emilia-Romagna Sig. Luca ZAIA Presidente della Regione Veneto Sig. Nicola ZINGARETTI Presidente della Regione LaziÃ ¿ Ã Ã ¥Ã Ã ¡Ã Ã £ Mr George GEORGIOU Mayor of Kato Polemidia Mr Louis KOUMENIDES President of the Community Council of Kato Lefkara Ms Eleni LOUCAIDES Deputy Mayor of Nicosia Ms Louisa MAVROMMATI Deputy Mayor of Engomi Mr Charalampos PITTAS Mayor of Morfou LATVIJA Ms Inga BÃ RZIÃ A Member of KuldÃ «ga Municipal Council Ms Ligita GINTERE Member of Jaunpils Municipal Council Mr Andris JAUNSLEINIS Member of Ventspils Municipal Council Mr Aleksandrs LIELMEÃ ½S Member of MÃ lpils Municipal Council Mr LeonÃ «ds SALCEVIÃ S Member of JÃ kabpils City Council Mr Dainis TURLAIS Member of RÃ «ga City Council Mr JÃ nis VÃ ªTOLIÃ Ã Member of Ventspils City Council LIETUVA Mr Arnoldas ABRAMAVIÃ IUS Member of Zarasai District Municipal Council Mr Vytautas GRUBLIAUSKAS Member of KlaipÃ da City Municipal Council Mr Vytautas KANEVIÃ IUS Member of KazlÃ ³ RÃ «da Municipal Council Mr Virginijus KOMSKIS Member of PagÃ giai Municipal Council Mr Andrius KUPÃ INSKAS Member of Kaunas City Municipal Council Mr RiÃ ardas MALINAUSKAS Member of Druskininkai Municipal Council Mr Mindaugas SINKEVIÃ IUS Member of Jonava District Municipal Council Mr Vytautas VIGELIS Member of Ã venÃ ionys District Municipal Council Mr Povilas Ã ½AGUNIS Member of PanevÃ Ã ¾ys District Municipal Council LUXEMBOURG Madame Simone BEISSEL Ã ©chevin de la Ville de Luxembourg Monsieur Roby BIWER membre du conseil communal de la Commune de Bettembourg Madame AgnÃ ¨s DURDU membre du conseil communal de la Commune de Wincrange Monsieur Ali KAES bourgmestre de la Commune de Tandel Monsieur Marc SCHAEFER bourgmestre de la Commune de Vianden MAGYARORSZÃ G Mr JÃ ¡nos Ã RGYELÃ N Representative of County Council of FejÃ ©r Megye Mr IstvÃ ¡n DR. BÃ KA Mayor of BalatonfÃ ¼red Mr RÃ ³bert DUDÃ S Mayor of Village MÃ ¡traballa Mr JÃ ¡cint HORVÃ TH Representative of Local Government of Nagykanizsa with county rights Mr LÃ ¡szlÃ ³ LÃ ³rÃ ¡nt DR. KERESZTES Representative Of Local Government of PÃ ©cs with county rights Mr Raymund KOVÃ CS Representative Of Local Government of District 16 of Budapest Ms Anna MAGYAR Vice-President of County Council of CsongrÃ ¡d Megye Mr LÃ ¡szlÃ ³ MAJTHÃ NYI President of County Council of Vas Megye Mr JÃ ³zsef RIBÃ NYI Vice-President of County Council of Tolna Megye Mr OszkÃ ¡r SESZTÃ K President of County Council of Szabolcs-SzatmÃ ¡r-Bereg Megye Mr RÃ ³bert SZABÃ  President of County Council of Heves Megye Mr ZoltÃ ¡n VARGA Representative of County Council of BÃ ©kÃ ©s Megye MALTA Dr Samuel AZZOPARDI Mayor of Rabat, Gozo Mr Peter BONELLO Mayor of San Ã iljan Mr Joseph CORDINA Mayor of Xaghra Mr Paul FARRUGIA Mayor of Ã ¦al Tarxien Dr Marc SANT Councillor, Ã ¦al Lija Local Council NEDERLAND Mr R.E. (Ralph) DE VRIES member of the Executive Council of the Province of Utrecht Mr A. (Bert) GIJSBERTS member of the Executive Council of the Province of Flevoland Mr O. (Onno) HOES mayor of Maastricht Mr J.F.M. (Hans) JANSSEN mayor of Oisterwijk Mrs A. (Annemiek) JETTEN mayor of Sluis Mr C.H.J. (Cor) LAMERS mayor of Schiedam Mr H.J.J. (Henri) LENFERINK mayor of Leiden Mrs W.H. (Hester) MAIJ member of the Executive Council of the Province of Overijssel Mr W.B.H.J. (Wim) VAN DE DONK Governor chair of the Council and of the Executive Council of the Province of Noord-Brabant Mr R.A.M. (Rogier) VAN DER SANDE member of the Executive Council of the Province of Zuid-Holland Mr G.A.A. (Bas) VERKERK mayor of Delft Mr B.S. (Bote) WILPSTRA member of the Executive Council of the Province of Groningen Ã STERREICH Herr Landesrat Dr Christian BUCHMANN Regierungsmitglied mit politischer Verantwortung gegenÃ ¼ber dem Landtag (Mitglied der Steirischen Landesregierung) Herr BÃ ¼rgermeister und Landeshauptmann Dr Michael HÃ UPL Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Gemeinderat bzw. Landtag von Wien) Herr Landeshauptmann Mag. Dr Peter KAISER Mandat mit politischer Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Landeshauptmann von KÃ ¤rnten) Herr BÃ ¼rgermeister Dipl.-Ing. Markus LINHART Auf Wahlen beruhendes Mandat (Direktwahl als BÃ ¼rgermeister der Landeshauptstadt Bregenz durch die BevÃ ¶lkerung) Herr Landeshauptmann Hans NIESSL Mandat mit politischer Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Landeshauptmann von Burgenland) Herr Landeshauptmann Dipl. Ing. Dr Erwin PRÃ LL Mandat mit politischer Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Landeshauptmann von NiederÃ ¶sterreich) Herr BÃ ¼rgermeister Dr Heinz SCHADEN Auf Wahlen beruhendes Mandat (Direktwahl als BÃ ¼rgermeister der Landeshauptstadt Salzburg durch die BevÃ ¶lkerung) Herr Dr Franz SCHAUSBERGER Direkte Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (des Landtags von Salzburg) Herr Landesrat Mag. Dr Michael STRUGL MBA Mandat mit politischer Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Mitglied der oberÃ ¶sterreichischen Landesregierung) Herr LandtagsprÃ ¤sident DDr. Herwig VAN STAA Auf Wahlen beruhendes Mandat (PrÃ ¤sident des Tiroler Landtages) Herr BÃ ¼rgermeister Hanspeter WAGNER Auf Wahlen beruhendes Mandat (Direktwahl als BÃ ¼rgermeister von Breitenwang in Tirol durch die BevÃ ¶lkerung) Herr Landeshauptmann Mag. Markus WALLNER GegenÃ ¼ber einer gewÃ ¤hlten Versammlung politisch verantwortlich (Landeshauptmann von Vorarlberg) POLSKA PaweÃ  ADAMOWICZ Prezydent Miasta GdaÃ ska JarosÃ aw DWORZAÃ SKI radny wojewÃ ³dztwa podlaskiego Olgierd GEBLEWICZ radny wojewÃ ³dztwa zachodniopomorskiego Adam JARUBAS radny wojewÃ ³dztwa Ã wiÃtokrzyskiego Lech JAWORSKI radny m.st. Warszawy Zbigniew PODRAZA Prezydent DÃ browy GÃ ³rniczej Jacek PROTAS radny wojewÃ ³dztwa warmiÃ sko-mazurskiego Marek SOWA radny wojewÃ ³dztwa maÃ opolskiego Witold STÃPIEÃ  radny wojewÃ ³dztwa Ã Ã ³dzkiego MieczysÃ aw STRUK radny wojewÃ ³dztwa pomorskiego Adam STRUZIK radny wojewÃ ³dztwa mazowieckiego StanisÃ aw SZWABSKI Radny Rady Miasta Gdyni Marek TRAMÃ  radny powiatu polkowickiego Tadeusz TRUSKOLASKI Prezydent Miasta BiaÃ egostoku Ludwik WÃGRZYN radny powiatu bocheÃ skiego Marek WOÃ ¹NIAK radny wojewÃ ³dztwa wielkopolskiego Dariusz Zygmunt WRÃ BEL burmistrz Opola Lubelskiego Jerzy ZAJÃ KAÃ A wÃ ³jt gminy Ã ubianka PORTUGAL Vasco IlÃ ­dio ALVES CORDEIRO Presidente do Governo Regional dos AÃ §ores JosÃ © Maria DA CUNHA COSTA Presidente da CÃ ¢mara Municipal de Viana do Castelo BasÃ ­lio Adolfo DE MENDONÃ A HORTA DA FRANCA Presidente da CÃ ¢mara Municipal de Sintra Ã lvaro DOS SANTOS AMARO Presidente da CÃ ¢mara Municipal da Guarda AntÃ ³nio LuÃ ­s DOS SANTOS DA COSTA Presidente da CÃ ¢mara Municipal de Lisboa Alberto JoÃ £o CARDOSO GONÃ ALVES JARDIM Presidente do Governo Regional da Madeira JoÃ £o Nuno FERREIRA GONÃ ALVES DE AZEVEDO Presidente da CÃ ¢mara Municipal de Mangualde AntÃ ³nio GONÃ ALVES BRAGANÃ A FERNANDES Presidente da CÃ ¢mara Municipal da Maia JosÃ © LuÃ ­s PEREIRA CARNEIRO Presidente da CÃ ¢mara Municipal de BaiÃ £o JosÃ © Agostinho RIBAU ESTEVES Presidente da CÃ ¢mara Municipal de Aveiro Carlos Manuel RODRIGUES PINTO DE SÃ  Presidente da CÃ ¢mara Municipal de Ã vora LuÃ ­s Filipe SOROMENHO GOMES Presidente da CÃ ¢mara Municipal de Vila Real de Santo AntÃ ³nio ROMÃ NIA Mr Cristian ADOMNIÃ EI President of IaÃi County Council Mr Csaba BORBOLY President of Harghita County Council Mr Ovidiu Ion BRÃ ILOIU Mayor of Eforie, ConstanÃ a County Mr Vasile Silvian CIUPERCÃ  President of IalomiÃ a County Council Mr Emil DRÃ GHICI Mayor of Vulcana-BÃ i, DÃ ¢mboviÃ a County Mr Gheorghe FALCÃ  Mayor of Arad, Arad County Mr RÃ ducu George FILIPESCU President of CÃ lÃ raÃi County Council Mrs Mariana GÃ JU Mayor of CumpÃ na, ConstanÃ a County Mr Victor MORARU Mayor of Amara, IalomiÃ a County Mr CÃ tÃ lin George MUNTEANU Mayor of Codlea, BraÃov County Mr Alin-Adrian NICA Mayor of DudeÃtii Noi TimiÃ County Mr Emilian OPREA Mayor of Chitila town, Ilfov County Mr Ion PRIOTEASA President of Dolj County Council Mr Adrian Ã UÃ UIANU President of DÃ ¢mboviÃ a County Council Mr Mihai STEPANESCU Mayor of ReÃiÃ a city, CaraÃ-Severin County SLOVENIJA Mr Peter BOSSMAN Mayor of the Municipality of Piran Ms Jasna GABRIÃ  Mayor of the Municipality of Trbovlje Mr Aleksander JEVÃ EK Mayor of the Municipality of Murska Sobota Ms Andreja POTOÃ NIK Member of the Municipal Council of the Municipality of TrÃ ¾iÃ  Mr Franci ROKAVEC Mayor of the Municipality of Litija Mr Robert SMRDELJ Mayor of the Municipality of Pivka Mr Ivan Ã ½AGAR Mayor of the Municipality of Slovenska Bistrica SLOVENSKO Mr VladimÃ ­r BAJAN Mayor of PetrÃ ¾alka (District of Bratislava) Mr Milan BELICA Chairman of Nitra Self  Governing Region Mr Peter CHUDÃ K Chairman of PreÃ ¡ov Self  Governing Region Mr Jozef DVONÃ  Mayor of Nitra Mr Pavol FREÃ O Chairman of Bratislava Self  Governing Region Mr AugustÃ ­n HAMBÃ LEK Vice  Chairman of Trnava Self  Governing Region Mr Jaroslav HLINKA Mayor of KoÃ ¡ice  South Mr Ivo NESROVNAL Mayor of Bratislava (Capital of the Slovak Republic) Mr IstvÃ ¡n ZACHARIAÃ Vice  Chairman of KoÃ ¡ice Self  Governing Region SUOMI Mr Ilpo HAALISTO local councillor of Nousiainen Ms Pauliina HAIJANEN city councillor of Laitila Ms Sirpa HERTELL city councillor of Espoo Ms Anne KARJALAINEN city councillor of Kerava Mr Antti LIIKKANEN city councillor of Rovaniemi Ms Gun-Mari LINDHOLM Member of Ã land Islands Parliament Mr Markku MARKKULA city councillor of Espoo Mr Ossi MARTIKAINEN local councillor of Lapinlahti Ms Satu TIETARI local councillor of SÃ ¤kylÃ ¤ SVERIGE Martin ANDREASSON Ledamot i regionfullmÃ ¤ktige, VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting Ulrika CARLEFALL LANDERGREN Ledamot i kommunfullmÃ ¤ktige, Kungsbacka kommun Jelena DRENJANIN Ledamot i kommunfullmÃ ¤ktige, Huddinge kommun HelÃ ©ne FRITZON Ledamot kommunfullmÃ ¤ktige, Kristianstads kommun Lotta HÃ KANSSON HARJU Ledamot i kommunfullmÃ ¤ktige, JÃ ¤rfÃ ¤lla kommun Tore HULT Ledamot i kommunfullmÃ ¤ktige, AlingsÃ ¥s kommun Ewa-May KARLSSON Ledamot i kommunfullmÃ ¤ktige, Vindelns kommun Anders KNAPE Ledamot i kommunfullmÃ ¤ktige, Karlstads kommun Paul LINDQUIST Ledamot i landstingsfullmÃ ¤ktige, Stockolms lÃ ¤ns landsting Monalisa NORRMAN Ledamot i regionfullmÃ ¤ktige, JÃ ¤mtlands lÃ ¤ns landsting Yoomi RENSTRÃ M Ledamot i kommunfullmÃ ¤ktige, OvanÃ ¥kers kommun Ilmar REEPALU Ledamot i kommunfullmÃ ¤ktige, MalmÃ ¶ kommun UNITED KINGDOM ANNEX II Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  II  ANEXO II  PÃ Ã LOHA II  BILAG II  ANHANG II  II LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IÃ  ANNEX II  ANNEXE II  PRILOG II  ALLEGATO II  II PIELIKUMS II PRIEDAS  II. MELLÃ KLET  ANNESS II  BIJLAGE II  ZAÃ Ã CZNIK II ANEXO II  ANEXA II  PRÃ LOHA II  PRILOGA II  LIITE II  BILAGA II Ã Ã °Ã ¼Ã µÃ Ã Ã ½Ã ¸Ã º-Ã Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Suplentes/NÃ ¡hradnÃ ­ci/Suppleanter/Stellvertreter/Asendusliikmed Ã Ã ½Ã ±ÃÃ »Ã ·Ã Ã Ã Ã ­Ã /Alternate members/SupplÃ ©ants/Zamjenici Ã lanova/Supplenti/AizstÃ jÃ ji Pakaitiniai nariai/PÃ ³ttagok/Membri Supplenti/Plaatsvervangers/ZastÃpcy czÃ onkÃ ³w Suplentes/SupleanÃ i/NÃ ¡hradnÃ ­ci/Nadomestni Ã lani/VarajÃ ¤senet/Suppleanter BELGIÃ /BELGIQUE/BELGIEN Mr Jean-Paul BASTIN Bourgmestre de la Ville de MalmÃ ©dy Ms Anne-Marie CORBISIER ConseillÃ ¨re communale Ã Montigny-le-Tilleul Mr Hendrik (Rik) DAEMS Vlaams Volksvertegenwoordiger Mr Rudy DEMOTTE Ministre-PrÃ ©sident de la FÃ ©dÃ ©ration Wallonie-Bruxelles Ms Brigitte GROUWELS Brussels Volksvertegenwoordiger Mr Andries GRYFFROY Vlaams Volksvertegenwoordiger Mr Marc HENDRICKX Vlaams Volksvertegenwoordiger Mr JoÃ «l RIGUELLE DÃ ©putÃ © bruxellois Mr Antoine TANZILLI Conseiller communal Ã la Ville de Charleroi Mr Wouter VANBESIEN Vlaams Volksvertegenwoordiger Mr Wilfried VANDAELE Vlaams Volksvertegenwoordiger Mr Koenraad (Koen) VAN DEN HEUVEL Vlaams Volksvertegenwoordiger Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Mr Nida AHMEDOV Mayor of Kaolinovo Municipality Mr Ivan ALEKSIEV Mayor of Pomorie Municipality Ms Malina Edreva AUDOIN Councillor, Municipality of Sofia Mr Stanislav BLAGOV Mayor of Svishtov Municipality Mr Nikolay IVANOV Mayor of Vratsa Municipality Mr Atanas KAMBITOV Mayor of Blagoevgrad Municipality Ms Dimitranka KAMENOVA Mayor of Berkovitsa Municipality Ms Sebihan MEHMED Mayor of Krumovgrad Municipality Ms Anastasiya MLADENOVA Chair of the Municipal Council, Municipality of Peshtera Mr Fahri MOLAYSENOV Mayor of Madan Municipality Mr Emil NAIDENOV Mayor of Gorna Malina Municipality Mr Georgi SLAVOV Mayor of Yambol Municipality Ã ESKÃ  REPUBLIKA Mr JiÃ Ã ­ BÃ HOUNEK councillor of VysoÃ ina Region Mr Jan BIRKE councillor of KrÃ ¡lovehradeckÃ ½ Region Mr Pavel BRANDA councillor of RÃ ¡dlo municipality Mr Ivo GRÃ NER councillor of PlzeÃ skÃ ½ Region Mr TomÃ ¡Ã ¡ HUDEÃ EK councillor of the City of Prague Ms Sylva KOVÃ Ã IKOVÃ  councillor of the Town of BÃ ­lovec Mr Jan MAREÃ councillor of the City of Chomutov Mr Stanislav MIÃ Ã K councillor of ZlÃ ­nskÃ ½ Region Mr Martin NETOLICKÃ  councillor of PardubickÃ ½ Region Mr JiÃ Ã ­ ROZBOÃ IL councillor of OlomouckÃ ½ Region Ms VÃ ¡clava ZELENKOVÃ  councillor of RaÃ inÃ ves municipality Mr Robert ZEMAN councillor of the Town of Prachatice DANMARK Ms Kirstine Helene BILLE Deputy Mayor Mr Henrik BRADE JOHANSEN Councillor Miss Lotte CEDERSKJOLD ENGSIG-KARUP Councillor Mr Martin HULGAARD Deputy Mayor Mr Peter KOFOD POULSEN Regional Councillor Ms Jane Strange NIELSEN Regional Councillor Mr Per NÃRHAVE Councillor Mr Henrik QVIST Regional Councillor Mr John SCHMIDT ANDERSEN Mayor DEUTSCHLAND Herr Sven AMBROSY Landrat des Kreises Friesland Herr Stefan ENGSTFELD Mitglied des Landtags von Nordrhein-Westfalen Herr JÃ ¶rg FELGNER StaatssekretÃ ¤r im Ministerium der Finanzen des Landes Sachsen-Anhalt Herr Ralf GEISTHARDT Mitglied des Landtages von Sachsen-Anhalt Herr Harry GLAWE Mitglied der Landesregierung von Mecklenburg-Vorpommern, Minister fÃ ¼r Wirtschaft, Bau und Tourismus, sowie Mitglied des Landtages Mecklenburg-Vorpommern Dr Roland HEINTZE Mitglied der Hamburgischen BÃ ¼rgerschaft Herr Heinz-Joachim HÃ FER BÃ ¼rgermeister der Stadt Altenkirchen Dr Fritz JAECKEL Staatsminister, SÃ ¤chsische Staatskanzlei Herr Norbert KARTMANN Mitglied des Hessischen Landtags Dr Hermann KUHN Mitglied der Bremischen BÃ ¼rgerschaft Herr Dieter LAUINGER Minister fÃ ¼r Migration, Justiz und Verbraucherschutz, Mitglied der Landesregierung ThÃ ¼ringen Herr Clemens LINDEMANN Landrat des Saarpfalz-Kreises Frau Helma OROSZ OberbÃ ¼rgermeisterin der Stadt Dresden Herr Jan PÃ RKSEN Staatsrat fÃ ¼r Arbeit, Soziales, Familie und Integration, Freie und Hansestadt Hamburg Frau Anne QUART StaatssekretÃ ¤rin fÃ ¼r Europa und Verbraucherschutz, Ministerium der Justiz und fÃ ¼r Europa und Verbraucherschutz des Landes Brandenburg Prof. Dr Wolfgang REINHART Mitglied des Landtags von Baden-WÃ ¼rttemberg Dr Franz RIEGER Mitglied des Bayerischen Landtags, Vorsitzender des Ausschusses fÃ ¼r Bundes- und Europaangelegenheiten sowie regionale Beziehungen Frau Isolde RIES Erste VizeprÃ ¤sidentin des Landtags des Saarlandes Herr Sven RISSMANN Mitglied des Abgeordnetenhauses von Berlin Herr Holger RUPPRECHT Mitglied des Landtages Brandenburg Frau Anke SPOORENDONK Ministerin fÃ ¼r Justiz, Kultur und Europa, Mitglied der Landesregierung von Schleswig-Holstein Herr Andreas TEXTER Mitglied des Landtages Mecklenburg-Vorpommern Herr Nils WIECHMANN Mitglied des Landtags von Rheinland-Pfalz EESTI Mr Andres JAADLA Member of Rakvere City Council Mr Georg LINKOV Mayor of Hiiu Rural Municipality Mr Randel LÃ NTS Member of Viljandi City Council Mr Rait PIHELGAS Mayor of Ambla Rural Municipality Mr Jan TREI Mayor of Viimsi Rural Municipality Mr Mart VÃ RKLAEV Mayor of Rae Rural Municipality Ã Ã Ã Ã Ã £ Mr Kostas BAKOGIANNIS Head of the Region of Sterea Ellada Mr Dimitrios BIRMPAS Mayor of Aigaleo Mr Ioannis BOUTARIS Mayor of Thessaloniki Mr Fotios CHATZIDIAKOS Mayor of Rhodes Mr Panagiotis KATSIVELAS Mayor of Trifylia Mr Charalampos KOKKINOS Regional Councillor, Region of South Aegean Mr Dimitrios MARAVELIAS Regional Councillor, Region of Attica Mrs Anna PAPADIMITRIOU Regional Councillor, Region of Attica Mr Dimitrios PETROVITS Deputy Head of the Region of Evros Mr Dimitrios PREVEZANOS Mayor of Skiathos Mr Konstantinos SIMITSIS Municipal Councillor of Kavala Mr Petros SOULAS Mayor of Kordelio-Evosmos ESPAÃ A D. Roger ALBINYANA I SAIGÃ  Secretario de Asuntos Exteriores de la Generalitat de Catalunya D. Enrique BARRASA SÃ NCHEZ Director-General de Inversiones y AcciÃ ³n Exterior de Extremadura D. Roberto Pablo BERMÃ DEZ DE CASTRO Y MUR Consejero de Presidencia del Gobierno de AragÃ ³n Da Sol CALZADO GARCÃ A Secretaria de AcciÃ ³n Exterior Junta de AndalucÃ ­a D. Borja COROMINAS FISAS Director-General de Asuntos Europeos y CooperaciÃ ³n con el Estado de la Comunidad de Madrid Da MarÃ ­a de DIEGO DURANTEZ Directora General de Relaciones Institucionales y AcciÃ ³n Exterior de Castilla y LeÃ ³n Da Angeles ELORZA ZUBIRÃ A Secretaria Gral. de AcciÃ ³n Exterior del Gobierno Vasco D. JesÃ ºs GAMALLO ALLER Director-General de Relaciones Exteriores y con la UE Xunta de Galicia Da Teresa GIMÃ NEZ DELGADO DE TORRES D.G. Desarrollo Estrategia EconÃ ³mica y AAEE ConsejerÃ ­a de Empleo y EconomÃ ­a de la Junta de Castilla-La Mancha D. Javier GONZÃ LEZ ORTIZ Consejero de EconomÃ ­a, Hacienda y Seguridad de Canarias D. Javier LEÃ N DE LA RIVA Alcalde de Valladolid D. Guillermo MARTÃ NEZ SUÃ REZ Consejero de Presidencia del Principado de Asturias D. Fernando MARTÃ NEZ-MAILLO TORIBIO Presidente de la DiputaciÃ ³n Provincial de Zamora D. Esteban MAS PORTELL Delegado del Gobierno de las Islas Baleares en Bruselas Da MarÃ ­a Victoria PALAU TÃ RREGA Directora General de Relaciones con la UniÃ ³n Europea D. Manuel PLEGUEZUELO ALONSO Director-General ParticipaciÃ ³n ciudadana UE y AcciÃ ³n Exterior de Murcia D. Emilio del RIO SANZ Consejero de Presidencia y de Justicia de La Rioja D. RamÃ ³n ROPERO MANCERA Alcalde de Villafranca de los Barros D. Jordi SAN JOSÃ  I BUENAVENTURA Alcalde de Sant FeliÃ º de Llobregat (Barcelona) D. Juan Luis SÃ NCHEZ DE MUNIÃ IN LACASA Consejero de Cultura, Turismo y Relaciones Institucionales de Navarra Da Inmaculada VALENCIA BAYÃ N Directora General de EconomÃ ­a y Asuntos Europeos de Cantabria FRANCE M. Pierre BERTRAND Vice-prÃ ©sident du Conseil gÃ ©nÃ ©ral du Bas-Rhin Mme Josette BOREL-LINCERTIN Vice-prÃ ©sidente du Conseil rÃ ©gional de Guadeloupe Mme Nathalie COLIN-OESTERLE ConseillÃ ¨re rÃ ©gionale de Lorraine M. Guillaume CROS Conseiller rÃ ©gional de Midi-PyrÃ ©nÃ ©es Mme Nassimah DINDAR PrÃ ©sidente du Conseil gÃ ©nÃ ©ral de La RÃ ©union Mme Karine DOGNIN-SAUZE Adjointe au maire de Lyon Mme Marie-Guite DUFAY PrÃ ©sidente du Conseil rÃ ©gional de Franche-ComtÃ © M. Daniel DUGLERY Conseiller rÃ ©gional d'Auvergne M. Nicolas FLORIAN Conseiller rÃ ©gional d'Aquitaine Mme Emmanuelle de GENTILI PremiÃ ¨re adjointe au maire de Bastia Mme Karine GLOANEC-MAURIN Vice-prÃ ©sidente du Conseil rÃ ©gional du Centre M. HervÃ © HOCQUARD Conseiller rÃ ©gional d'Ã le de France M. Jean-Louis JOSEPH Vice-prÃ ©sident au Conseil rÃ ©gional de Provence-Alpes-CÃ ´te-d'Azur Mme Mireille LACOMBE ConseillÃ ¨re gÃ ©nÃ ©rale du Puy-de-DÃ ´me Mme Blandine LEFEBVRE Maire de Saint Nicolas d'Aliermont M. Dominique LEVEQUE Maire d'AÃ ¿ M. Didier MARIE Conseiller gÃ ©nÃ ©ral de Seine-Maritime Mme Rachel PAILLARD Maire de Bouzy M. Daniel PERCHERON PrÃ ©sident du Conseil rÃ ©gional du Nord-Pas-de-Calais M. FranÃ §ois-Xavier PRIOLLAUD Maire de Louviers M. Christophe ROSSIGNOL Conseiller rÃ ©gional du Centre M. Jean-Louis TOURENNE PrÃ ©sident du Conseil gÃ ©nÃ ©ral d'Ille-et-Vilaine M. Michel VAUZELLE PrÃ ©sident du Conseil rÃ ©gional de Provence-Alpes-CÃ ´te-d'Azur M. AndrÃ © VIOLA PrÃ ©sident du Conseil gÃ ©nÃ ©ral de l'Aude HRVATSKA Mr Martin BARIÃ EVIÃ  Mayor of the Municipality of Jasenice Ms Viviana BENUSSI Deputy Prefect of Istra County Mr Tulio DEMETLIKA Mayor of the City of Labin Ms Jasna PETEK Deputy Prefect of Krapina-Zagorje County Mr Dinko PIRAK Mayor of the City of Ã azma Mr Slavko PRIÃ Ã AN Mayor of Municipality of RoviÃ ¡Ã e Ms Josipa RIMAC Mayor of the City of Knin Mr Alojz TOMAÃ EVIÃ  Prefect of Pozega-Slavonia County Mr Ivan VUÃ IÃ  Prefect of Karlovac County IRELAND Ms Deirdre FORDE Cork County Council Mr Michael MURPHY Tipperary County Council Mr Jimmy MCCLEARN Galway County Council Mr Declan MCDONNELL Galway City Council Mr Niall MCNELIS Galway City Council Ms Fiona O'LOUGHLIN Kildare County Council Mr William PATON Carlow County Council Mr Maurice QUINLIVAN Limerick City and County Council Ms Mary SHIELDS Cork City Council ITALIA Sig. Alvaro ANCISI Consigliere Comunale di Ravenna Sig.ra Francesca BALZANI Assessore del Comune di Milano Sig.ra Benedetta BRIGHENTI Vice Sindaco del Comune di Castelnuovo Rangone (MO) Sig.ra Bianca Maria D'ANGELO Assessore e Consigliere regionale della Regione Campania Sig. Antonio DECARO Sindaco del Comune di Bari Sig. Giuseppe DI PANGRAZIO Consigliere regionale e Presidente del Consiglio regionale della Regione Abruzzo Sig. Marco DUS Consigliere Comunale di Vittorio Veneto (TV) Sig. Massimo FEDERICI Presidente Provincia di La Spezia Sig. Carlo FIDANZA Assessore di Veleso (CO) Sig. Stefano Bruno GALLI Consigliere regionale della Regione Lombardia Sig.ra Paola GIORGI Assessore e Consigliere regionale della Regione Marche Sig. Isidoro GOTTARDO Consigliere Comunale di Sacile (PN) Sig. Onofrio INTRONA Consigliere regionale e Presidente del Consiglio regionale della Regione Puglia Sig.ra Carmen Patrizia MURATORE Consigliere regionale della Regione Liguria Sig. Leoluca ORLANDO Sindaco del Comune di Palermo Sig. Roberto PELLA Sindaco del Comune di Valdengo (BI) Sig. Giuseppe RINALDI Presidente Provincia di Rieti Sig. Clodovaldo RUFFATO Consigliere regionale e Presidente del Consiglio regionale della Regione Veneto Sig. Vito SANTARSIERO Consigliere regionale della Regione Basilicata Sig. Antonio SCALZO Consigliere regionale e Presidente del Consiglio regionale della Regione Calabria Sig. Giorgio SILLI Consigliere Comunale di Prato Sig. Marco TROMBINI Presidente Provincia di Rovigo Sig. Giuseppe VARACALLI Sindaco del Comune di Gerace Sig. Nicola VENDOLA Presidente della Regione Puglia Ã Ã ¥Ã Ã ¡Ã Ã £ Mr Kyriakos CHATZITTOFIS Mayor of Agios Athanasios Mr Constantinos HADJIKAKOU Municipal Councilor of Famagusta Municipality Mr Panikos HADJITHEORIS President of Community Council of Armou Mr George IAKOVOU President of the Community Council of Agioi Trimithias Mr Stavros STAVRINIDES Municipal Councillor of Strovolos Municipality LATVIJA Mr GunÃ rs ANSIÃ Ã Member of LiepÃ ja City Council Mr JÃ nis BAIKS Member of Valmiera City Council Mr Gints KAMINSKIS Member of Auce Municipal Council Mr Sergejs MAKSIMOVS Member of ViÃ ¼aka Municipal Council Mr Aivars OKMANIS Member of RundÃ le Municipal Council Ms Olga VEIDIÃ A Member of RÃ «ga City Council Mr Hardijs VENTS Member of PÃ rgauja Municipal Council LIETUVA Mr Algimantas GAUBAS Member of Ã iauliai District Municipal Council Mr Jonas JARUTIS Member of KupiÃ ¡kis District Municipal Council Ms Daiva MATONIENÃ  Member of Ã iauliai City Municipal Council Mr Algirdas NEIBERKA Member of VilkaviÃ ¡kis District Municipal Council Mr Jonas PINSKUS Member of Vilnius City Municipal Council Ms Zinaida TRESNICKAJA Member of Visaginas Municipal Council Mr Algirdas VRUBLIAUSKAS Member of Alytus District Municipal Council Mr Deivydas VYNIAUTAS Member of MaÃ ¾eikiai District Municipal Council Ms Odeta Ã ½ERLAUSKIENÃ  Member of Skuodas District Municipal Council LUXEMBOURG Monsieur Gusty GRAAS Ã ©chevin de la Commune de Bettembourg Monsieur Tom JUNGEN bourgmestre de la Commune de Roeser Madame Martine MERGEN membre du conseil communal de la Ville de Luxembourg Madame Sam TANSON Ã ©chevin de la Ville de Luxembourg Monsieur Pierre WIES bourgmestre de la Commune de Larochette MAGYARORSZÃ G Ms BoglÃ ¡rka BÃ NNÃ  DR. GÃ L Vice-President of County Council of Borsod-AbaÃ ºj-ZemplÃ ©n Megye Mr JÃ ¡nos Ã dÃ ¡m KARÃ CSONY Representative of local government of Village TahitÃ ³tfalu Mr Attila KISS Mayor of HajdÃ ºbÃ ¶szÃ ¶rmÃ ©ny Mr BÃ ©la KOCSY Representative of local government of District 2 of Budapest Mr SÃ ¡ndor KOVÃ CS President of County Council of JÃ ¡sz-Nagykun-Szolnok Megye Mr ZoltÃ ¡n NÃ METH President of County Council of GyÃ r-Moson-Sopron Megye Mr Attila DR. PÃ L President of County Council of Zala Megye Mr TamÃ ¡s GergÃ  SAMU Representative of County Council of BÃ ©kÃ ©s Megye Mr GÃ ¡bor DR. SIMON Representative of Local Government of Miskolc with county rights Mr Ferenc TEMERINI Representative of Local Government of Soltvadkert Ms Kata TÃ TTÃ  Representative of Local Government of District 12 of Budapest Mr Botond DR. VÃ NTSA Deputy-Mayor of SzigetszentmiklÃ ³s MALTA Mr Jesmond AQUILINA Deputy Mayor of Ã ¦al Qormi Mr Paul BUTTIGIEG Councillor, Qala Local Council Mr Frederick CUTAJAR Mayor of Santa Lucija Mr Mario FAVA Councillor, Swieqi Local Council Mr Anthony MIFSUD Councillor, Imtarfa Local Council NEDERLAND Mr A. (Ahmed) ABOUTALEB mayor of Rotterdam Mr B.J. (Bert) BOUWMEESTER mayor of Coevorden Mr Th.J.F.M. (Theo) BOVENS Governor: chair of the Council and of the Executive Council of the Province of Limburg Mr H. (Henk) BRINK member of the Executive Council of the Province of Drenthe Mr B.J. (Ben) DE REU member of the Executive Council of the Province of Zeeland Mr R. (Rob) JONKMAN member of the Executive Council of Opsterland Mr J.H.J. (Hans) KONST member of the Executive Council of the Province of FryslÃ ¢n Mrs E.M. (Elvira) SWEET member of the Executive Council of the Province of Noord-Holland Mrs Dr J.M.E. (Annemieke) TRAAG member of the Executive Council of the Province of Gelderland Mr N.A. (AndrÃ ©) VAN DE NADORT mayor of Ten Boer Mrs I.K. (Ingrid) VAN ENGELSHOVEN member of the Executive Council of 's Gravenhage Mr C.L. (Cornelis) VISSER mayor of Twenterand Ã STERREICH Frau VizebÃ ¼rgermeisterin und Landeshauptmann-Stellvertreterin Maga Renate BRAUNER Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Mitglied der Wiener Stadt- bzw. Landesregierung) Herr Landtagsabgeordneter Christian ILLEDITS Auf Wahlen beruhendes Mandat (Abgeordneter zum BurgenlÃ ¤ndischen Landtag) Frau LandtagsprÃ ¤sidentin Dr Brigitta PALLAUF Auf Wahlen beruhendes Mandat (PrÃ ¤sidentin des Salzburger Landtages) Herr Landtagsabgeordneter BÃ ¼rgermeister Johannes PEINSTEINER Auf Wahlen beruhendes Mandat (Direktwahl als BÃ ¼rgermeister von Sankt Wolfgang in OberÃ ¶sterreich durch die BevÃ ¶lkerung) Herr Landeshauptmann GÃ ¼nther PLATTER Mandat mit politischer Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Landeshauptmann von Tirol) Herr Landesrat Mag. Michael SCHICKHOFER Regierungsmitglied mit politischer Verantwortung gegenÃ ¼ber dem Landtag (Mitglied der Steirischen Landesregierung) Frau LandesrÃ ¤tin Mag. Barbara SCHWARZ Mandat mit politischer Verantwortlichkeit gegenÃ ¼ber einer gewÃ ¤hlten Versammlung (Mitglied der NiederÃ ¶sterreichischen Landesregierung) Herr Landtagsabgeordneter Herwig SEISER Abgeordneter zum KÃ ¤rntner Landtag und Klubobmann der SPÃ -Fraktion (auf Wahlen beruhendes Mandat) Herr LandtagsprÃ ¤sident Kommerzialrat Viktor SIGL Auf Wahlen beruhendes Mandat (Abgeordneter zum OberÃ ¶sterreichischen Landtag) Herr LandtagsprÃ ¤sident Mag. Harald SONDEREGGER PrÃ ¤sident des Landtags von Vorarlberg (auf Wahlen beruhendes Mandat) Frau GemeinderÃ ¤tin Landtagsabgeordnete Prof.in Dr.in Elisabeth VITOUCH Gemeinderat und Landtag von Wien (auf Wahlen beruhendes Mandat) Herr GeschÃ ¤ftsfÃ ¼hrender Gemeinderat und Abgeordneter zum Nationalrat Hannes WENINGER Gemeinde GieÃ hÃ ¼bl in NiederÃ ¶sterreich (auf Wahlen beruhendes Mandat) POLSKA Adam BANASZAK radny wojewÃ ³dztwa kujawsko-pomorskiego StanisÃ aw BODYS burmistrz Miasta Rejowiec Fabryczny Andrzej BUÃ A radny wojewÃ ³dztwa opolskiego Piotr CAÃ BECKI radny wojewÃ ³dztwa kujawsko-pomorskiego Bogdan DYJUK radny wojewÃ ³dztwa podlaskiego Robert GODEK radny powiatu strzyÃ ¼owskiego Arkadiusz GODLEWSKI radny Miasta Katowice Marzena KEMPIÃ SKA radny powiatu Ã wieckiego JÃ ³zef KOTYÃ  radny wojewÃ ³dztwa opolskiego Andrzej KUNT burmistrz Kostrzyna nad OdrÃ Lucjan KUÃ ¹NIAR radny wojewÃ ³dztwa podkarpackiego MirosÃ aw LECH wÃ ³jt gminy Korycin Marek OLSZEWSKI wÃ ³jt gminy Lubicz WÃ adysÃ aw ORTYL radny wojewÃ ³dztwa podkarpackiego Joachim SMYÃ A radny powiatu lublinieckiego Hanna ZDANOWSKA Prezydent Miasta Ã odzi PORTUGAL AmÃ ©rico Jaime AFONSO PEREIRA Presidente da CÃ ¢mara Municipal de Vinhais VÃ ­tor Manuel CHAVES DE CARO PROENÃ A Presidente da CÃ ¢mara Municipal de AlcÃ ¡cer do Sal LuÃ ­s Miguel CORREIA ANTUNES Presidente da CÃ ¢mara Municipal da LousÃ £ JoÃ £o CUNHA E SILVA Vice-Presidente do Governo Regional da Madeira LuÃ ­s Manuel DOS SANTOS CORREIA Presidente da CÃ ¢mara Municipal de Castelo Branco Isaura Maria ELIAS CRISÃ STOMO BERNARDINO MORAIS Presidente da CÃ ¢mara Municipal de Rio Maior Paulo Jorge FRAZÃ O BATISTA SANTOS Presidente da CÃ ¢mara Municipal da Batalha Francisco Manuel LOPES Presidente da CÃ ¢mara Municipal de Lamego Vitor Manuel MARTINS GUERREIRO Presidente da CÃ ¢mara Municipal de SÃ £o BrÃ ¡s de Alportel AntÃ ³nio Benjamim PEREIRA Presidente da CÃ ¢mara Municipal de Esposende AnÃ ­bal SOUSA REIS COELHO DA COSTA Presidente da CÃ ¢mara Municipal de Ferreira do Alentejo Rodrigo VASCONCELOS DE OLIVEIRA SubsecretÃ ¡rio Regional da PresidÃ ªncia para as RelaÃ §Ã µes Externas  AÃ §ores ROMÃ NIA Mr Gheorghe CATRINOIU Mayor of FeteÃti Mr Ciprian DOBRE President of MureÃ County Council Mr Alexandru DRÃ GAN Position: Mayor of TaÃca, NeamÃ  County Mr Ãtefan ILIE Mayor of LuncaviÃ a, Tulcea Conunty Mr Cornel NANU Mayor of Cornu, Prahova County Mr Robert Sorin NEGOIÃ Ã  Mayor of Bucharest 3rd District Mr Marian PETRACHE President of Ilfov County Council Mr Silviu PONORAN Mayor of Zlatna town, Alba County Mr Emil PROÃCAN Mayor of Mizil town, Prahova County Mr Mihai Adrian ÃTEF President of Satu Mare County Council Mr Adrian Ovidiu TEBAN Mayor of Cugir town, Alba County Mr Florin Grigore TECÃ U President of ArgeÃ County Council Mr Horia TEODORESCU President of Tulcea County Council Mr Istvan VAKAR Vice-president of Cluj County Council Mr Ion Marcel VELA Mayor of CaransebeÃ, CaraÃ-Severin County SLOVENIJA Ms Mojca Ã EMAS STJEPANOVIÃ  Mayor of the Municipality of Ã rnomelj Mr Anton KOKALJ Member of the Municipal Council of the Municipality of Vodice Mr Branko LEDINEK Mayor of the Municipality of RaÃ e-Fram Mr Gregor MACEDONI Mayor of the Municipality of Novo mesto Mr TomaÃ ¾ ROÃ ½EN Mayor of the Municipality of Ravne na KoroÃ ¡kem Mr Miran SENÃ AR Mayor of the Municipality of Ptuj Ms Tanja VINDIÃ FURMAN Member of the Municipal Council of the Municipality of Maribor SLOVENSKO Mr Martin BERTA Vice  Chairman of Bratislava Self  Governing Region Mr JÃ ¡n BLCHÃ Ã  Mayor of LiptovskÃ ½ MikulÃ ¡Ã ¡ Mr Radoslav Ã UHA Vice  Chairman of PreÃ ¡ov Self  Governing Region Mr JÃ ¡n FERENÃ Ã K Mayor of KeÃ ¾marok Mr Daniel LORINC Mayor of Kladzany Mr Tibor MIKUÃ Chairman of Trnava Self  Governing Region Mr Jozef PETUÃ Ã K Mayor of DolnÃ ½ LopaÃ ¡ov Mr Richard TAKÃ Ã  Vice  Chairman of TrenÃ Ã ­n Self  Governing Region Ms Andrea TURÃ ANOVÃ  Mayor of PreÃ ¡ov SUOMI Ms Tiina ELOVAARA city councillor of Tampere Mr Patrik KARLSSON city councillor of Vantaa Ms Katri KULMUNI city councillor of Tornio Mr Veikko KUMPUMÃ KI city councillor of Kemi Ms Hannele LUUKKAINEN deputy city councillor of Helsinki Mr Matias MÃ KYNEN city councillor of Vaasa Ms Sanna PARKKINEN local councillor of Liperi Mr Antero SAKSALA local councillor of Pirkkala Mr Wille VALVE Member of Ã land Islands Parliament SVERIGE Ms Ã sa Ã GREN WIKSTRÃ M Ledamot i kommunfullmÃ ¤ktige, UmeÃ ¥ kommun Mr Carl Fredrik GRAF Ledamot i kommunfullmÃ ¤ktige, Halmstads kommun Ms Carola GUNNARSSON Ledamot i kommunfullmÃ ¤ktige, Sala kommun Ms Ewa LINDSTRAND Ledamot i kommunfullmÃ ¤ktige, TimrÃ ¥ kommun Ms Agneta LIPKIN Ledamot i landstingsfullmÃ ¤ktige, Norrbottens lÃ ¤ns landsting Mr Kenth LÃ VGREN Ledamot i regionfullmÃ ¤ktige, GÃ ¤vleborgs lÃ ¤ns landsting Mr Roger MOGERT Ledamot i kommunfullmÃ ¤ktige, Stockholms kommun Mr Anders ROSÃ N Ledamot i kommunfullmÃ ¤ktige, Halmstads kommun Ms Marie-Louise RÃ NNMARK Ledamot i kommunfullmÃ ¤ktige, UmeÃ ¥ kommun Mr Carl Johan SONESSON Ledamot i regionfullmÃ ¤ktige, SkÃ ¥ne lÃ ¤ns landsting Mr Rolf SÃ LLRYD Ledamot i regionfullmÃ ¤ktige, Kronobergs lÃ ¤ns landsting Ms Marie SÃ LLSTRÃ M Ledamot i landstingsfullmÃ ¤ktige, Blekinge lÃ ¤ns landsting UNITED KINGDOM